Opinion filed March 22,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00333-CV
                                                    __________
 
 ROYAL HOSPITALITY
SERVICES, LLC, A/K/A ROYAL HOSPITALITY SERVICES, INC., Appellant
                                                             V.
                    CLAUDIA
OLMOS RAMIREZ ET AL., Appellees

 
                              On
Appeal from the County Court at Law No. 2
Midland County,
Texas
                                                   Trial
Court Cause No. CC14915
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Royal Hospitality Services, LLC, a/k/a Royal Hospitality Services, Inc. is the appellant in this appeal.  It has filed an unopposed motion to dismiss the appeal
pursuant to Tex. R. App. P. 42.1(a)(1). 
In the motion, appellant states that “it no longer wishes to prosecute this
appeal.”  Therefore, in accordance with appellant’s request, we dismiss the
appeal.
The
motion to dismiss is granted, and the appeal is dismissed.
 
March 22, 2012                                                                       PER
CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.